Title: To James Madison from James Main, 13 July 1808
From: Main, James
To: Madison, James



Sir
New York 13th. July 1808

I have requested Mr. Laurie to enquire of his Excelly. the Prest. or you, whether it will judged expedient to grant my former request; if not, could I be serviceable to Government as a messenger to the Continent of Europe or England?  If I could be so, I am ready to undertake any mission it may please to assign me.
The Citizens of the second ward met last evening, & unanimously resolved to support the Congressional nomination for Prest.  The other Wards will follow the example, & afterwards a general meeting will be called.  The faction are afraid of this for they will assuredly be outnumbered three to one.  But it is necessary, as the City generally gives the tone to the Politics of the state  With perfect esteem, I have the Honor to be Sir Your most Obedt. Humle. Servt.

James Main

